Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/344,937 filed on 06/10/2021 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 06/10/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.


Specification Objections
The disclosure is objected to because of the following informalities: under “cross reference to other applications” section, the status of U.S Patent Application No. 16/803,866 now is patented need to be updated.
Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Initially, it should be noted that the present application and US patent 10628177, have the same inventive entity.  The assignee for both applications is Nanovm.  
Claims 1 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, and 8-9 of US patent 11061695.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims 1, and 7 are compared to claim 1-2, and 8-9 in the following table:

17/344,837
11061695
1. A system, comprising: 
a processor configured to: 
receive a binary; and 

convert the received binary into a unikernel that is deployable on a virtual machine at least in part by: 
generating a disk image comprising a loader for loading the received binary and portions of an operating system required to execute the received binary; and 



appending the received binary to the disk image; and a memory coupled to the processor and configured to provide the processor with instructions.







7. A method, comprising: 
receiving a binary; and converting the received binary into a unikernel that is deployable on a virtual machine at least in part by: 
generating a disk image comprising a loader for loading the received binary and 

portions of an operating system required to execute the received binary; and 



appending the received binary to the disk image.


1. A system, comprising: 
a processor configured to: receive a binary, wherein the received binary comprises a dynamically linked binary; and 
convert the received binary into a unikernel that is deployable on a virtual machine at least in part by 
generating a disk image comprising the received binary, a loader for loading the received binary, portions of an operating system required to execute the received binary, and a dynamic linker, wherein the dynamic linker is configured to dynamically link the received binary at runtime; and 
a memory coupled to the processor and configured to provide the processor with instructions.
2. The system of claim 1, wherein generating the disk image comprises concatenating the received binary to a portion of the disk image comprising the loader for loading the received binary and the portions of the operating system required to execute the received binary.

8. A method, comprising: 
receiving a binary, wherein the received binary comprises a dynamically linked binary; and converting the received binary into a unikernel that is deployable on a virtual machine at least in part by generating a disk image comprising the received binary, a loader for loading the received binary, portions of an operating system required to execute the received binary, and a dynamic linker, wherein the dynamic linker is configured to dynamically link the received binary at runtime.
9. The method of claim 8, wherein generating the disk image comprises concatenating the received binary to a portion of the disk image comprising the loader for loading the received binary and the portions of the operating system required to execute the received binary.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2018/0046446 to Turovsky et al. (hereafter “Turovsky”) in view of US 2017/0364377 to Koller Jemo et al. (hereinafter Koller).

As per claim 1, Turovsky discloses a system, comprising: 
a processor (paragraphs 0044, 0065, 0067-0068)  configured to: 
receive a binary (FIG. 2; paragraphs 0036 and 0047: “For Applications/Services [101] that are deployed as source code, the Application Requirement Determination [110] may also build the Applications/Services [101] into binaries to gather some or all of these requirements.)”); and 
convert the received binary into a unikernel (FIGs. 2; paragraphs 0035, 0037 and 0039-0040): 
generating a disk image (FIG. 2; paragraphs 0008, 0021 and 0033: an copy/image/object of generated unikernel) comprising the received binary (FIG. 2; paragraphs 0036 and 0047: “For Applications/Services [101] that are deployed as source code, the Application Requirement Determination [110] may also build the Applications/Services [101] into binaries to gather some or all of these requirements.)”) and portions of an operating system required to execute the received binary (FIGs. 2; paragraphs 0008, 0010, 0032, 0034 and 0037); and 
a memory coupled to the processor and configured to provide the processor with instructions (paragraphs 0044, 0065, 0067-00068).
Turovsky does not explicitly disclose a unikernel that is deployable on a virtual machine at least in part; a loader for loading the received binary; and appending the received binary to the disk image.
Koller further discloses a unikernel that is deployable on a virtual machine at least in part (FIG. 8; paragraphs 0022, 0062, 0070-0071, 0074 and 0076-0077);
a loader for loading the received binary (FIG. 5; paragraphs 0005, 0081 and 0125: “The executable bundle further includes a specialized monitor (e.g., an executable type-2 micro-hypervisor 525) built entirely from the sub-set of the selected packages that runs on a standard operating system (e.g., Linux), loads and executes the statically-linked binary, and interacts with the statically-linked binary only through the interface defined by the hypervisor-interface-level packages..”); and 
appending the received binary to the disk image (paragraphs 0004-0005, 0062, 0115, 0125 and 0131).
It would have been obvious to a person having ordinary skill in the art at the time before the effective filling date of the claimed invention to combine a teaching of Koller into Turovsky’s teaching because it would provide for the purpose of provide techniques for specialized micro-hypervisors for unikernels (Koller, paragraph 0004).

As per claim 7, Turovsky discloses a method, comprising: 
receiving a binary (FIG. 2; paragraphs 0036 and 0047: “For Applications/Services [101] that are deployed as source code, the Application Requirement Determination [110] may also build the Applications/Services [101] into binaries to gather some or all of these requirements.)”); and 
converting the received binary into a unikernel (FIGs. 2; paragraphs 0035, 0037 and 0039-0040): 
 generating a disk image (FIG. 2; paragraphs 0008, 0021 and 0033: an copy/image/object of generated unikernel) comprising the received binary (FIG. 2; paragraphs 0036 and 0047: “For Applications/Services [101] that are deployed as source code, the Application Requirement Determination [110] may also build the Applications/Services [101] into binaries to gather some or all of these requirements.)”) and portions of an operating system required to execute the received binary (FIGs. 2; paragraphs 0008, 0010, 0032, 0034 and 0037).
Turovsky does not explicitly disclose a unikernel that is deployable on a virtual machine at least in part; a loader for loading the received binary; and appending the received binary to the disk image.
Koller further discloses a unikernel that is deployable on a virtual machine at least in part (FIG. 8; paragraphs 0022, 0062, 0070-0071, 0074 and 0076-0077);
a loader for loading the received binary (FIG. 5; paragraphs 0005, 0081 and 0125: “The executable bundle further includes a specialized monitor (e.g., an executable type-2 micro-hypervisor 525) built entirely from the sub-set of the selected packages that runs on a standard operating system (e.g., Linux), loads and executes the statically-linked binary, and interacts with the statically-linked binary only through the interface defined by the hypervisor-interface-level packages..”); and 
appending the received binary to the disk image (paragraphs 0004-0005, 0062, 0115, 0125 and 0131).
It would have been obvious to a person having ordinary skill in the art at the time before the effective filling date of the claimed invention to combine a teaching of Koller into Turovsky’s teaching because it would provide for the purpose of provide techniques for specialized micro-hypervisors for unikernels (Koller, paragraph 0004).

As per claim 13, it is a computer product claim, which recite(s) the same limitations as those of claim 7. Accordingly, claim 13 is rejected for the same reasons as set forth in the rejection of claim 7.

Claims 2, 8 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Turovsky in view of Koller Jemo, as applied to claims 1, 7 and 13, and further in view of US 2015/0033354 to Wichmann et al. (hereafter “Wichmann”).

As per claim 2, Turovsky does not explicitly disclose receiving a dynamically linked binary; and transforming the dynamically linked binary into a statically linked binary, wherein the statically linked binary comprises the binary appended to the disk image.
Koller further discloses the statically linked binary (paragraphs 0004, 0005 and 0125), and wherein the statically linked binary comprises the binary appended to the disk image (paragraphs 0004-0005, 0062, 0115, 0125 and 0131).
It would have been obvious to a person having ordinary skill in the art at the time before the effective filling date of the claimed invention to combine a teaching of Koller into Turovsky’s teaching because it would provide for the purpose of provide techniques for specialized micro-hypervisors for unikernels (Koller, paragraph 0004).
Wichmann further discloses a dynamically linked binary (paragraphs 0069 and 0072); and
and transforming the dynamically linked binary into a statically linked binary (paragraphs 0069 and 0072).
It would have been obvious to a person having ordinary skill in the art at the time before the effective filling date of the claimed invention to combine a teaching of Wichmann into Turovsky’s teaching and Koller’s teaching because it would provide for the purpose of building a bridge between two different development paradigms, the paradigm of static libraries and the paradigm of dynamic link libraries (Wichmann, paragraph 0045).

As per claim 8, it is a method claim, which recite(s) the same limitations as those of claim 2. Accordingly, claim 8 is rejected for the same reasons as set forth in the rejection of claim 2.

As per claim 14, it is a computer product claim, which recite(s) the same limitations as those of claim 8. Accordingly, claim 14 is rejected for the same reasons as set forth in the rejection of claim 8.
Claim 3, 9 and 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Turovsky in view of Koller Jemo and Wichmann, as applied to claims 2, 8 and 14, and further in view of US 2015/0268978 to Vu et al. (hereafter “Vu”).

As per claim 3, Turovsky does not explicitly disclose wherein the dynamically linked binary comprises a runtime.
Vu further discloses wherein the dynamically linked binary comprises a runtime (paragraph 0045).
It would have been obvious to a person having ordinary skill in the art at the time before the effective filling date of the claimed invention to combine a teaching of Vu into Turovsky’s teaching, Koller’s teaching and Wichmann’s teaching because it would provide for the purpose of the resource management module modifies the binary image of the application so that a custom runtime library is loaded into memory when the application is initialized at the appliance (Vu, paragraph 0045).

As per claim 9, it is a method claim, which recite(s) the same limitations as those of claim 3. Accordingly, claim 9 is rejected for the same reasons as set forth in the rejection of claim 3.

As per claim 15, it is a computer product claim, which recite(s) the same limitations as those of claim 3. Accordingly, claim 15 is rejected for the same reasons as set forth in the rejection of claim 3.


Claim 4, 10 and 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Turovsky in view of Koller Jemo, Wichmann and Vu, as applied to claims 3, 9 and 15, and further in view of US 2004/0230617 to Talwar et al. (hereafter “Talwar”)

As per claim 4, Turovsky does not explicitly disclose wherein the loader comprises a memory location for entering the runtime. 
Talwar further discloses wherein the loader comprises a memory location for entering the runtime (paragraphs 0048-0049). 
It would have been obvious to a person having ordinary skill in the art at the time before the effective filling date of the claimed invention to combine a teaching of Talwar into Turovsky’s teaching, Koller’s teaching, Wichmann’s teaching and Vu’s teaching because it would provide for the purpose of revision loading subsystem includes a plurality of class loaders configured in a flexible call loader architecture that permits a Java application to load classes in a customized manner (Talwar, paragraph 0049).

As per claim 10, it is a method claim, which recite(s) the same limitations as those of claim 4. Accordingly, claim 10 is rejected for the same reasons as set forth in the rejection of claim 4.

As per claim 16, it is a computer product claim, which recite(s) the same limitations as those of claim 4. Accordingly, claim 16 is rejected for the same reasons as set forth in the rejection of claim 4.


Claim 5, 11 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Turovsky in view of Koller Jemo, Wichmann and Vu, as applied to claims 3, 9 and 15, and further in view of US 2019/0087210 to Dowling et al. (hereafter “Dowling”)

As per claim 5, Turovsky does not explicitly disclose wherein the runtime comprises a Mono runtime.
Dowling further discloses wherein the runtime comprises a Mono runtime (paragraph 0026: “The execution environment 100 includes a bytecode runtime environment 140, which may include, for example, a Java Virtual Machine (“JVM”) or a Virtual Execution System (“VES”) such as the Common Language Runtime (“CLR”) or “Mono”.”).
It would have been obvious to a person having ordinary skill in the art at the time before the effective filling date of the claimed invention to combine a teaching of Dowling into Turovsky’s teaching, Koller’s teaching, Wichmann’s teaching and Vu’s teaching because it would provide for the purpose of the first computing device may execute a virtual machine providing an execution session within which applications execute on behalf of a user of the second computing device (Dowling, paragraph 0025).

As per claim 11, it is a method claim, which recite(s) the same limitations as those of claim 5. Accordingly, claim 11 is rejected for the same reasons as set forth in the rejection of claim 5.

As per claim 17, it is a computer product claim, which recite(s) the same limitations as those of claim 5. Accordingly, claim 17 is rejected for the same reasons as set forth in the rejection of claim 5.
Claim 6, 12 and 18 rejected under 35 U.S.C. 103(a) as being unpatentable over Turovsky in view of Koller Jemo, Wichmann, Vu and Dowling, as applied to claims, 11 and 17, and further in view of US 2004/0194116 to McKee et al. (hereafter “McKee”).

As per claim 6, Turovsky does not explicitly disclose wherein the runtime is usable to execute a NET application.
McKee further discloses wherein the runtime is usable to execute a NET application (paragraph 0127).
It would have been obvious to a person having ordinary skill in the art at the time before the effective filling date of the claimed invention to combine a teaching of McKee into Turovsky’s teaching, Koller’s teaching, Wichmann’s teaching, Wu’s teaching and Dowling’s teaching because it would provide for the purpose of a system in which a code segment presented in an intermediate language (e.g., Microsoft IL, Java ByteCode, etc.) is provided to a Just-in-Time (JIT) compiler or interpreter in an execution environment (such as that provided by the .Net framework, the Java runtime environment, or other similar runtime type environments) (McKee, paragraph 0127).

As per claim 12, it is a method claim, which recite(s) the same limitations as those of claim 6. Accordingly, claim 12 is rejected for the same reasons as set forth in the rejection of claim 6.

As per claim 18, it is a computer product claim, which recite(s) the same limitations as those of claim 6. Accordingly, claim 18 is rejected for the same reasons as set forth in the rejection of claim 6.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
US 2019/0018715 to Behrendt
[0051] Interface 205 may be any appropriate serverless platform interface that allows one or more users and/or machines to interface to the system for executing, based on events, application code. Interface 205 may be separate from or part of a controller 210 which provides an interface for uploading application code (or program code) to data store component 230. Data store component 230 may be a sub-system for storing application code (such as one or more routines) and metadata associated with the application code. In one or more embodiments, data store component 230 may generate events consumable by other components of the serverless platform or system. Image store component 235 is, in one or more embodiments, capable of storing binary virtual machine images and metadata associated with the application code. In one or more implementations, image store component 235 stores application code unikernel instances. Message buffer 215 may be capable of receiving messages and publishing the messages to a plurality of entities subscribed to the message buffer. A plurality of invoker components 220 are provided, where each invoker component may run, for instance, a type 1 hypervisor, along with a privileged virtual machine (invoker virtual machine) able to schedule startup and shutdown of other virtual machines (unikernels) on the hypervisor. Builder component 240 is able to subscribe to events from the data store component and build bootable, lightweight, custom virtual machine images leveraging a library operating system ( unikernel) approach. Builder 240 is also, in one or more embodiments, capable of storing the virtual machine images in image store component 235. 

US 2019/0205241 to Huici
[0014] In an embodiment, the invention provides a method that iteratively measures the performance of a specialized OS image (image) and uses that information to drive a model that intelligently builds subsequent, better optimized versions of the image. A specialized OS or specialized OS image is a binary that may consist of a single application and an operating system tailored to the specific needs of that application. The image is meant to run "bare-metal." That is the image is intended to run on a processor architecture, such as x86 or ARM without being run in a host operating system. 

US 2016/0087933 to Johnson
[0793] In one embodiment, for example, the one or more provisioning files, configuration files, etc. may be used to store, convey, etc. an image of a virtual machine, code corresponding to a device driver, install scripts, and/or any other form, type, etc. of object code, encoded function, binary image, database, code library, routine, device driver, as well as portions, parts and/or combinations of any of these and the like, etc. For example, the provisioning file may contain, include, point to, link to, etc. one or more code segments, library files, install scripts, patches, updates, bug fixes, code containers (e.g., .jar file or similar, etc.), that may be required, needed, used, etc. by one or more devices. For example, a provisioning file may contain code, a link to code, etc. required to handle a particular feature or function, etc. on a device, on other devices, systems, etc. For example, a provisioning file, etc. may contain a link, etc. to code, etc. required to handle a particular feature or function on a device. For example, a provisioning file, etc. may contain code, etc. that may enable or permit a first device to access or control a function, behavior, service, etc. on a second device. 

US 8,578,000 to Van
Description Paragraph - DETX (463):
Plugins are platform-specific binary images that are downloaded from a plugin server. On Windows.RTM. based computer systems, plugins are implemented as DLLs (e.g., .NET or COM style plugins). Plugins differ from normal dynamic linked libraries, however, by the way in which they are loaded. In particular, during loading there is no need to link to the plugin library; nor is there any need for any compilation of software code. Instead, the plugin manager 266 simply loads the plugins that are contained in the plugin directory. In this way, plugins can be added or removed from a client network node without any further configuration of the station (e.g. registry entries), simply by downloading or deleting the executable. The plugins connect to each plugin host in a well defined way. 

US 2018/0074843 to Smith
[0025] The device(s) (e.g. device applications, OSs, etc.) may use one or more alternative code forms. For example, bytecode (also p-code, portable code, intermediate code, etc.) may describe code (e.g. instruction sets, etc.) that may be executed by an interpreter or may be compiled to machine code. Bytecode may take any form, but may be similar to or use hardware instructions in machine code. Bytecode design (e.g. format, architecture, syntax, etc.) may be based on virtual stack machine architectures for example, but virtual register machines may also be used. Portions of bytecode may be stored in files, similar to object modules, but portions of bytecode may be dynamically loaded during execution. In some case, intermediate code such as bytecode may be used to simplify interpretation. In some cases, bytecode may be used to reduce hardware and OS dependence by allowing the same code to run on different platforms. In some cases, bytecode may be directly executed on a VM (e.g. interpreter, etc.). In some cases, bytecode may be compiled to machine code to improve performance. Bytecode may include compact numeric codes, constants, references, numeric addresses, etc. that may encode the result of translation, parsing, semantic analysis etc. of the types, scopes, nesting depths, etc. of program objects etc. The use of bytecode may allow improved performance over the direct interpretation of source code. Bytecode may be executed, for example, by parsing and executing bytecode instructions one at a time. A bytecode interpreter may be portable (e.g. independent of machine, system, computing platform(s), etc.).

Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193